DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 08/26/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The four information disclosure statements (IDS) submitted on 08/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karighattam et al. (US 2005/0213603), in view of Niea (US 2013/0279378).     

As to claims 1, 3, 10 and 19, Karighattam discloses the invention as claimed, including a network interface device (102, Fig. 25) arranged to couple a host computing device (180, Fig. 25) to a network (108, Fig. 25), the network interface device comprising a buffer for storing data received from the host computing device (¶0148, “In the transmit path, an assembly RAM 160 is provided to accept frame data from the system memory 128, and to pass the data to the memory 116”), 
wherein the buffer is configured to store a header of a data packet comprising the data received from the host computing device, the header comprising an address of a first destination (¶0066, “The network device 102 physically transfers data from the host memory 106 to the network 110 and from the network 110 to the host memory 106. Frames generally comprise a data packet along with at least some header information (e.g., source address, destination address, and the like)”; ¶0148); 
wherein the network interface device (102, Fig. 25) comprises at least one processor configured to (130, 144, 150, 154, 162, 174a, 174b, Fig. 25): 
cause a transmission of the data in the buffer to the first destination in dependence upon the address of the first destination in the buffer (200a, Fig. 29A; 178a, 178b, Fig. 32; ¶0166, “After the entire frame is loaded in the memory 116, the MAC  
cause the transmission of the data in the buffer to the second destination in dependence upon the address of the second destination in the buffer (200d, Fig. 29D; 178a, 178b, Fig. 32; ¶0169, “the next frame in the sequence”; ¶0173, “The processed frames are sent to FIFOs 178a and 178b and subsequently accumulated in the memory 118”; ¶0195; ¶0197; ¶0208, “The parser 162 generates IDENTIFICATION fields for subsequent segment frames”; ¶0212).

Karighattam does not specifically disclose following the transmission of the data to the first destination, overwrite, in the data packet, the address of the first destination with an address of a second destination. However, Niea discloses following the transmission of the data to the first destination, overwrite, in the data packet, the address of the first destination with an address of a second destination (¶0030, “the network interface 210 replaces the previous destination address and IP port of the copied/transferred data packet with the destination address and IP port of the next node”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karighattam to include following the transmission of the data to the first destination, overwrite, in the data packet, the address of the first destination with an address of a second destination, as taught by Niea because it would reduce memory usage and improve memory utilization 

As to claim 2, Karighattam discloses the network interface device as claimed in claim 1, wherein the at least one processor is configured to receive the address of the first destination and the address of the second destination from the host computing device (130, 144, 150, 154, 162, 174a, 174b, Fig. 25; 130, 162, 174a, 174b, Fig. 32; 144, 150, Fig. 33; ¶0066; ¶0146, “A receive (RX) parser 144 associated with the MAC engine 122 examines the headers of received frames to determine what processing needs to be done. If the receive parser 144 finds an IPsec header, the parser uses header information…”; ¶0147; ¶0149; ¶0150). 

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Karighattam discloses the network interface device as claimed in claim 1, wherein the at least one processor is configured to receive a message from the host computing device indicating one or more fields of a header of the data packet to be updated (¶0194, “The network interface driver software 190 then assembles or places the frame 200, including one or more headers, a trailer, and the data packet, into the host memory data buffers 194 and updates the descriptors and descriptor management unit registers 132 in the controller 102 accordingly”). 

 	As to claim 5, Karighattam discloses the network interface device as claimed in claim 1, wherein the buffer is associated with an address space of the host computing device (Figs. 25-26; Fig. 28D; Fig. 32; ¶0082; ¶0116, “On receiving a packet 

As to claim 6, Karighattam discloses the network interface device as claimed in claim 1, wherein the data in the buffer comprises at least part of a data transmission unit (Fig. 32; ¶0084, “The descriptors contain pointers to network frame data held in buffers in system memory. Receiver status space contains information from the device about the status of the network device and operation. The buffer areas are locations that hold frame data to be transmitted or that accept received frame data”). 

As to claim 7, Karighattam discloses the network interface device as claimed in claim 1, wherein the buffer is a size of one or more data transmission units (¶0168, “the network controller 102 may also be programmed to perform various segmentation functions during a transmit operation…”; ¶0186; ¶0209, “The TCP push (PSH) flag is an indication to the receiver that it should process the received frame immediately without waiting for the receiver's input buffer to be filled, for instance, where the input buffer may have space for more than one received frame”). 

As to claim 8, Karighattam discloses the network interface device as claimed in wherein the buffer is a scratch pad memory (172, 176a, 176b, 178a, 178b, 118, Fig. 32). 

 As to claim 9, Karighattam discloses the network interface device as claimed in claim 1, wherein the data in the buffer comprises first data that is transferred in a first data transfer from the host computing device, wherein the buffer is configured to store data for one or more further data transmissions received in one or more further data transfers (172, 176a, 176b, 178a, 178b, 118, Fig. 32; ¶0168; ¶0186; ¶0209). 

 	As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Karighattam discloses the data processing system as claimed in claim 10, wherein the host computing device comprises at least one processor configured to execute computer readable instructions to: transfer the data to the buffer of the network interface device; transfer the address of the first destination to the buffer (200a, Fig. 29A; 178a, 178b, Fig. 32; ¶0166, “After the entire frame is loaded in the memory 116, the MAC 122 can begin transmitting the frame, or outgoing security processing (e.g., encryption and/or authentication) can be performed in the IPsec system 124 before transmission to the network 108”; ¶0173, “the destination address in the IP header varies as the frame goes across the Internet”; ¶0195; ¶0197; ¶0199). 

As to claim 12, Karighattam discloses the data processing system of claim 11, comprising an indicator store configured to store a doorbell indicating that the data has been transferred to the buffer, wherein the doorbell is associated with a descriptor identifying the data in the buffer (¶0116, “Once written, an interrupt or another suitable signaling mechanism is employed to notify the device driver that a packet has been received”). 

As to claim 13, Karighattam discloses the data processing system of claim 11, comprising a descriptor ring for storing one or more descriptors for one or more data transfers, at least one of the descriptors pointing to the buffer on the network interface device (Fig. 32; ¶0084, “The descriptors contain pointers to network frame data held in buffers in system memory. Receiver status space contains information from the device about the status of the network device and operation. The buffer areas are locations that hold frame data to be transmitted or that accept received frame data”).

As to claim 14, Karighattam discloses the data processing system of claim 13, wherein the descriptor ring is further configured to store a command for the network interface device (Fig. 32; ¶0084, “The descriptors contain pointers to network frame data held in buffers in system memory. Receiver status space contains information from the device about the status of the network device and operation. The buffer areas are locations that hold frame data to be transmitted or that accept received frame data”).

As to claim 15, Karighattam discloses the data processing system of claim 13, wherein the at least one processor of the host computing device is configured to execute instructions to transfer the data for transmission to the buffer according to a first mode, wherein the data processing system is further configured to transfer data according to a second mode (i.e., transport mode, tunnel mode; Figs. 29A-29D; ¶0084, “The descriptors contain pointers to network frame data held in buffers in system memory. Receiver status space contains information from the device about the status of the network device and operation. The buffer areas are locations that hold frame data to be transmitted or that accept received frame data”; ¶0197, “For IPv6 in transport mode (FIG. 29B), a hop-by-hop destination routing field 216 and a destination option field 218 are created by the IP layer 188. For IPv4 in tunnel mode, the IP layer 188 also creates a new IPv4 header 220”; ¶0198).  

As to claim 17, Karighattam discloses the data processing system of claim 15, wherein, in the second mode, the at least one processor of the host computing device is configured to execute instructions to write a descriptor to the descriptor ring, the descriptor pointing to a buffer of the host computing device in which data for transfer is stored (¶0041, “a control status block in a host system memory with pointers to descriptor rings and receive status rings in the host system of FIG. 25”; ¶0082, “One or more descriptor rings located in a host memory can be employed as the storage locations”; ¶0084; ¶0089; ¶0090).

As to claim 18, Karighattam discloses the data processing system of claim 15, wherein the descriptor ring is configured to store descriptors in accordance with the first mode and to store descriptors in accordance with the second mode in an order in which the data transfers associated with the respective descriptors were carried out (i.e., transport mode, tunnel mode; Figs. 29A-29D; ¶0084, “The descriptors contain pointers to network frame data held in buffers in system memory. Receiver status space contains information from the device about the status of the network device and operation. The buffer areas are locations that hold frame data to be transmitted or that accept received frame data”; ¶0197; ¶0198).  

As to claim 20, it is rejected for the same reasons set forth in claim 11 above. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karighattam (US 2005/0213603), Niea (US 2013/0279378), further in view of Underwood et al. (US 2013/0246552).

As to claim 16, although Karighattam discloses first mode and second mode (i.e., transport mode, tunnel mode; Figs. 29A-29D); and a direct memory access (126, Fig. 25), Karighattam does not specifically disclose wherein the second mode comprises a direct memory access mode of data transfer. 
	However, Underwood discloses wherein the second mode comprises a direct memory access mode of data transfer (¶0026, “There are two modes to handle the forwarding of a system bus packet received from the multi-processing unit 104 by the system bus interface 201 in the NIC 106 to the router 112. One mode uses Programmed Input/Output (PIO) and the other mode uses Direct Memory Access (DMA)”); ¶0027, “In DMA mode, any one of the plurality of core processors 110-1,...,110-M can push a command over any one of the plurality of the Rx PCIe links 202-1, 102-2 to the NIC .   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagan et al. (US 2013/0103777), Pope et al. (US 2005/0177657), Tripathi (US 7,937,499) disclose method and apparatus for dynamically switching between polling and interrupt mode for ring buffer of a network interface card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        January 15, 2021